Response to Amendment
	This communication is in response to the amendment filed on 1/21/2022.  Claims 1-8 and 19 are pending.

Claim Objections
The objections to Claims 1, 2, 6, and 8 are withdrawn based on the amendments filed on 1/21/2022.

Claim Rejections - 35 USC § 112
The rejections of Claims 1-8 and 19 under 35 USC 112 are withdrawn based on the amendments filed on 1/21/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Risser (U.S. Pub. No. 2018/0068463) in view of Hellier (U.S. Pub. No. 2018/0322662).
Regarding Claim 1, Risser teaches a method of translating a source signal of a first domain into a virtual signal of a second domain which is different from the first domain (Fig. 5, style transfer method), the method comprising: receiving a source signal 
Risser does not specifically disclose that translating the source signal comprises determining at least one of the plurality of features in the source signal as an effective feature of the source signal, and wherein the effective feature is determined by selecting a region of interest in the source signal of the first domain based on the features of the destination signal.  However, in the related art, Hellier teaches, in at least paragraph [0113], partitioning a input visual object (which is equated to the source signal of the Claim), into a plurality of regions based on a reference visual object (which is equated to the destination signal of the claim), in order to perform a style transfer to blend the input visual object and the reference visual object.  Any of the plurality of regions of Hellier is equated to the effective feature of the Claim.  It would have been obvious to one skilled 
Regarding Claim 2, Risser in view of Hellier teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically disclose wherein the pre-trained neural network has been trained to remove features of a region that is not of interest to a user in the source signal of the first domain.  However, Risser does teach identifying a region of an image with age features, and removing any features in that region that are not the desired features in paragraph [0149].  It would have been obvious to one skilled in the art at the time of the invention to remove features of the region that a user does not interest in the source signal of the first domain based on the teachings of Risser, in order to ensure that any features that are not desired are not included in the output image (see Risser, paragraph [0149]).
Regarding Claim 19, Risser in view of Hellier teaches everything that is claimed above with respect to Claim 1.  Risser further teaches a non-transitory computer readable medium storing a program causing a computer to execute the method of claim 1 in paragraph [0068].

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Hellier in further view of Rymkowski (U.S. Pub. No. 2018/0082715).
Regarding Claim 3, Risser in view of Hellier teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically teach determining whether a 
Regarding Claim 4, Risser in view of Hellier and Rymkowski teaches everything that is claimed above with respect to Claim 3.  Risser does not specifically teach if the quality of the first virtual signal is determined to not satisfy the predetermined level, inverting the first virtual signal to a first reconstruction signal of the first domain. However, Rymkowski teaches, in paragraph [0010], repeating a style transfer process until a desired stylization quality has been achieved.  Risser further teaches in paragraphs [0158]-[0161] use of SISR, which includes inverting of images, to perform a style transfer process.  It would have been obvious to one skilled in the art at the time of the invention to repeat a style transfer method, including inversion of images, as taught in Risser based on a desired stylization quality having not been achieved, as taught in Rymkowski, in order to ensure that the eventual output image has a quality that is desired by the user (see Rymkowski, paragraph [0010]).
Regarding Claim 5, Risser in view of Hellier and Rymkowski teaches everything that is claimed above with respect to Claim 4.  Risser does not specifically teach 
Regarding Claim 6, Risser in view of Hellier and Rymkowski teaches everything that is claimed above with respect to Claim 5.  Risser does not specifically teach wherein the second virtual signal is that in which at least one second erroneous feature included in the first reconstruction signal is further removed.  However, Risser does teach removing any features that are not desired features in paragraph [0149].  It would have been obvious to one skilled in the art at the time of the invention to remove erroneous features from the first reconstruction signal based on the teachings of Risser, in order to ensure that any features that are not desired are not included in the output image (see Risser, paragraph [0149]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Hellier in further view of Igarashi (JP-2001326806-A).
Regarding Claim 7, Risser in view of Hellier teaches everything that is claimed above with respect to Claim 1.  Risser does not specifically teach wherein the signal of the first domain is an ultrasound image of a fetus, and the destination signal of the second domain is an actual photographic image of a newborn baby. However, Igarashi teaches, on page 3, an image processing system that includes an ultrasound image of a fetus and an image of a baby immediately after childbirth.  It would have been obvious to one skilled in the art at the time of the invention to apply the method of Risser to an ultrasound image of a fetus and an image of a baby immediately after childbirth as taught in Igarashi, in order to generate an image hybrid (see Risser, abstract and paragraph [0061]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Risser in view of Hellier in further view of Igarashi and Zheng (US 2019/0213444).
Regarding Claim 8, Risser in view of Hellier teaches everything that is claimed above with respect to Claim 7.  Risser does not specifically teach wherein the virtual signal of the second domain is an actual photographic image of the fetus, which combines features of the actual photographic image with features of a region of interest included in the ultrasound image of the fetus excepting for features of a region that is not of interest to a user in the ultrasound image of the fetus.  However, Igarashi teaches, on page 3, an image processing system that includes an ultrasound image of a .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, which was necessitated by Applicant’s amendment, relies on a reference (Hellier) that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863         

/NATALIE HULS/Primary Examiner, Art Unit 2863